Citation Nr: 1129921	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-30 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran had active military service from October 1979 to October 1983 and from November 1986 to January 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

On December 4, 2009, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge, sitting at the RO.  A transcript of that hearing is associated with the claims file.


REMAND

In October 2007, the Veteran was afforded a VA audiology examination in connection with his claims of entitlement to service connection for hearing loss and tinnitus.  At that time, the Veteran's pure tone auditory thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
30
LEFT
20
20
20
20
25

A Maryland CNC Test resulted in speech recognition scores of 96 percent bilaterally.  

The Board finds the Veteran's claim of entitlement to service connection for tinnitus must be remanded for further development.  In that regard, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2010).  A medical opinion arising from a medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Id. at 124.

Here, the October 2007 VA audiologist indicated that the claims folder had not been sent for review.  Failure to review the claims folder does not, by itself, automatically render a medical opinion inadequate.  See Nieves- Rodriguez, 22 Vet. App. 295, 301 (2008); see also Snuffer, 10 Vet. App. at 403-04 (review of claims file not required where it would not change objective and dispositive findings made during medical examination).  Here, however, the VA audiologist stated that "[w]ithout review of the [claims f]ile, any opinion offered regarding whether the [V]eteran's tinnitus is a result of his military noise exposure would be speculative."  

In the instant case, the VA audiologist did not render the requested opinion specifically because she had not reviewed the claims folder.  Further, although the claims folder was later sent for review by the VA audiologist, as documented by a handwritten notation dated on November 16, 2007, the VA audiologist failed to provide an addendum to her October 2007 report addressing the likelihood that the Veteran's tinnitus was related to his active military service.  The Board thus finds that the VA audiologist's failure to provide an opinion after a review of the entire claims folder renders that examination inadequate for rating purposes.  See Stefl, supra.  Accordingly, the Board finds that this matter must be remanded in order to obtain a VA audiology examination that determines whether the Veteran suffers from tinnitus and, if so, whether it is at least as likely as not that it is related to service.

The Board has considered the Veteran's lay assertions that his tinnitus is related to his reported in-service noise exposure.  The Board finds credible the Veteran's account of noise exposure in service from airplane engines, as it is consistent with his duties in service as an aviation mechanic, and indeed, in-service noise exposure has been conceded by the RO, and the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as symptoms or events experienced during service, or symptoms of a current disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  On remand, the VA audiologist must specifically consider the Veteran's statements regarding the onset of tinnitus and continuity of symptoms.

In regard to the Veteran's hearing loss claim, the Board notes that for purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  Objective testing results from the October 2007 examination demonstrated that the Veteran did not have hearing impairment for VA purposes.  See id.  

Although the objective evidence fails to demonstrate a current hearing loss disability, during his December 2009 hearing, the Veteran asserted that his hearing had worsened since the October 2007 audiology examination.  As noted by the United States Court of Appeals for Veterans Claims (Court) in Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007), whether there exists a current hearing loss disability depends on the level of hearing impairment, which makes the service connection determination akin to that of the appropriate disability rating.  

Thus, in light of the Veteran's assertion that his hearing loss has worsened since his last VA examination, which was nearly four years ago, and the need to remand the case in connection with the tinnitus claim, the Board will afford the Veteran another audiometric test to determine his current level of hearing impairment.  See Palczewski, supra; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").  If hearing impairment is shown, then an opinion should be obtained on whether such loss is related to service under a theory of delayed onset. 

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for hearing loss or tinnitus since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

2.  Thereafter, the Veteran should thereafter be afforded a VA audiology examination to evaluate his claims of service connection for hearing loss and tinnitus.  The audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores. Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

If the result of audiometric testing shows a current hearing disability for VA purposes, the audiologist should provide an opinion as to whether the Veteran's current hearing loss is at least as likely as not (50 percent probability or greater) related to his in-service noise exposure/acoustic trauma (i.e., delayed onset of hearing loss).  The audiologist is also requested to provide an opinion as to whether the Veteran suffers from tinnitus and whether that tinnitus is at least as likely as not (50 percent probability or greater) related to his in-service noise exposure/acoustic trauma.

As to any opinion regarding etiology, the audiologist must consider all of the evidence of record and take into account the Veteran's lay statements regarding the onset of hearing loss and tinnitus and reported continuity of symptoms.  The audiologist must specifically consider the impact of the Veteran's reported in-service noise exposure from jet engines and comment on whether that noise exposure contributed, even in part, to his current hearing loss (if found) or tinnitus.  The audiologist should comment on the impact of the Veteran's post-service noise exposure, if any.  A rationale for all opinions expressed must be provided, including medical reasons for accepting or rejecting the Veteran's statements regarding his having tinnitus since service.

If the audiologist determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the audiologist should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the audiologist should be undertaken so that a definitive opinion can be obtained.)

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the audiologist for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the issue on appeal must be readjudicated.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


